Memorandum Opinion. This is an appeal by the Brown City Education Association from adverse rulings of Michigan Employment Relations Commission on nine challenged ballots in a representation election.
On April 29, 1970, a representation election was held among teachers in the Brown City School District in which the Brown City Education Association and the Michigan Federation of Teachers were competing to be chosen as collective bargaining representative.
A careful review of the record in this case indicates that the Michigan Employment Relations Commission’s findings were supported by competent, material, and substantial evidence. Const 1963, art 6, § 28.
Affirmed.